                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ALI MOHAMED ELMI,                                         CASE NO. C19-0945-JCC
10                              Petitioner,                    ORDER
11          v.

12   STATE OF WASHINGTON,

13                              Respondent.
14

15          This matter comes before the Court on Petitioner’s objection (Dkt. No. 7) to the report
16   and recommendation (“R&R”) (Dkt. No. 6) of the Honorable Mary Alice Theiler, United States
17   Magistrate Judge. Having thoroughly considered the parties’ briefing and the relevant record, the
18   Court hereby OVERRULES Petitioner’s objection and ADOPTS Judge Theiler’s R&R.
19          This case is a federal habeas action filed pursuant to 28 U.S.C. § 2254. (Dkt. No. 4.)
20   Petitioner is currently confined at the Coyote Ridge Corrections Center. (Id. at 1.) He challenges
21   a 2005 judgment of the King County Superior Court. (Id.) Judge Theiler recommends dismissing
22   Petitioner’s petition without prejudice because he has not exhausted his state court remedies.
23   (Dkt. No. 6) In his objection to Judge Theiler’s R&R, Petitioner explains that he purposefully did
24   not do so because it would be futile. (Dkt. No. 7.)
25          The Court shall not grant a writ of habeas corpus on behalf of a state prisoner unless: (1)
26   the prisoner has exhausted the remedies available in the courts of the state; or (2) there is an


     ORDER
     C19-0945-JCC
     PAGE - 1
 1   absence of available state corrective process or circumstances exist that render such process

 2   ineffective to protect the rights of the applicant. 28 U.S.C. § 2254(b)(1).

 3           A petitioner seeking relief under § 2254 may only appeal a district court’s dismissal of

 4   his federal habeas petition after obtaining a certificate of appealability. 28 U.S.C. § 2253(c)(1). A

 5   certificate of appealability may only issue where a petitioner has made “a substantial showing of

 6   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order to make a substantial

 7   showing of the denial of a constitutional right, the petitioner must “demonstrat[e] that jurists of

 8   reason could disagree with the district court’s resolution of his constitutional claims or that
 9   jurists could conclude the issues presented are adequate to deserve encouragement to proceed
10   further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The Court finds that Petitioner is not
11   entitled to a certificate of appealability in this matter. Therefore, the Court DENIES the issuance
12   of a certificate of appealability.
13   I.      CONCLUSION

14           For the foregoing reasons, Petitioner’s objection (Dkt. No. 7) are OVERRULED, Judge

15   Theiler’s R&R (Dkt. No. 6) is ADOPTED, and Petitioner’s petition for a writ of habeas corpus

16   (Dkt. No. 4) is DISMISSED without prejudice for failure to exhaust state court remedies.

17   Petitioner’s motion to compel discovery (Dkt. No. 5) is STRICKEN as moot.

18           DATED this 30th day of July 2019.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C19-0945-JCC
     PAGE - 2
